NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MARK MARZUCCO,                       )
                                     )
           Appellant/Cross-Appellee, )
                                     )
v.                                   )             Case No. 2D17-3845
                                     )
CAROL MACONI,                        )
                                     )
           Appellee/Cross-Appellant, )
___________________________________)

Opinion filed June 29, 2018.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Robson Powers of Law Office of Conrad
Willkomm, P.A., Naples, for
Appellant/Cross-Appellee.

E.F. Murphy and Michael M. Shemkus of
Long, Murphy & Zung, P.A., Naples, for
Appellee/Cross-Appellant.



PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.